DICKINSON, District Judge
(dissenting).
I am unable to concur in the majority opinion because it gives to the plaintiffs-appellees more than all to which they have a right in law or equity. The bill filed by the plaintiffs in the court below voices the complaint of unfair competition.
The appellees are manufacturers of calculating machines for sale. Their make of machines is marketed under the trade-name of comptometer. This trade-mark was registered in the United States. Patent Office (Registration No. 45,067) in 1905 and renewed in 1925. The appellees have likewise been engaged in what is called in their bill “the business of establishing and controlling schools exclusively devoted to the training and teaching of operators of its calculating machines.” More than a hundred of such schools have been established in this country and over half as many abroad. We assume that what is meant is that the appellees conduct these schools as in their paper book they charge the appellants with conducting a school under the name of “School of Comptometry" and “with the operation of their school in the same building as that of the plaintiffs’ school which was called ‘Comptometer School’.” The head and front of the offending charged to the appellants is that they conducted a school which they called a “School of Comptometry” and by exhibited signs advertised to therein teach the operation of adding machines.
The real fact situation has not been developed because the defendants upon the filing of the bill threw up their hands and submitted themselves to the very sweeping decree quoted in the majority opinion. Whether any court, under the fact situation stated to exist, would have entered such a decree, or 'indeed any decree in favor of the complainants, is beside the mark, because the appellants consented to the decree as entered, and we are quite in accord with the ruling of this court that, the injunction having issued, the appellants were bound to obey it.
This dissent is based upon a wholly different ground. There is this to be said in possible explanation of the submission of the appellants. Bills of this kind are filed by plaintiffs who are seeking to establish a well-paying monopoly. They can afford the luxury of litigation. To many of those made defendants the subject of controversy is of small importance. The promise of profits is too small to stand the expense of litigation. More than this, one of the great vices of our system of administering legal justice is its inordinate expense. Some litigants cannot afford to incur the cost of defending their rights. Counsel may well advise them in accordance with the adage that the “light is not worth the candle.” If, when they have submitted to a decree, they are bound by it, as they admittedly are, the complainant, by the same token, is likewise bound. The latter gets all that the decree awards him but surely no more. The decree entered is as drastic as counsel knew how to make it, but it is far short of what the appellees now seek to make it. It is idle now to discuss what the rights of the plaintiffs in the bill are beyond the statement that they are what the decree declares them to be.
The appellants do not appear to have patented their make of adding machine, but they have an undoubted right to protect their trade by an injunction against the imposition of any other make upon the .purchasing public as their make. They have registered the word “Comptometer” as the trade-mark of their make of machine and, as it has been decreed that this is a valid trade-mark, the appellees have, as against the appellants, the exclusive right to its use. There is, however, no averment, much less any proof, that the appellees have trespassed upon either of these rights. The latter neither make nor sell any machines, and since the decree was entered have ceased to use the word “Comptometer” or “Comptometry” as part of the name of the school they conduct. The truth is that both words are part of the common speech of the American people and indeed of the whole English speaking world. It is claimed that the word “Comp-tometer” is a proprietary word, but there is no pretense that the word “Gomp-tometry” is not a word of our language. One has only to read paragraphs 2 and 3 of appellees’ brief under heading “Abstract of Pleadings,” at page 1-a, to appreciate how hollow is the claim that the appellees have been guilty of any violation of the decree of the court. Appellants have the right to teach any art or science which will aid men and women in their daily avocations. The only inhibition we can call to mind is that in some localities the Darwinian theory may not be taught. Those interested to learn have the right to be *282taught the art of operating an adding machine and they do not lose it by the art being given the high-sounding title of comptometry. Only a reading of this record would induce any one to believe that the appellants are to be subjected to the pains and penalties of a contempt of court merely by announcing that the proprietors of a school would, among other things, teach comptometry. It might as well be said that they would be liable to this punishment for announcing that pupils would be taught how to operate an adding machine, for this is what and all they did announce.
The decree entered in this case, as interpreted by appellees, gives them, as against the appellants, the following rights : (1) a monopoly of the right to manufacture calculating machines to be called comp-tometers; (2) a monopoly of the right to market and sell calculating machines of any make under the name of comptometers; (3) a monopoly of the right to conduct a school under the name of “Comptometer School” or “School of Comptometry;” (4) a monopoly of the right to conduct any school under any' name in which the art of operating comptometers is announced to be taught.
The law, except for the decree entered, awards them no such rights. Nevertheless the appellants have acquiesced in the exercise of all these rights except the one last mentioned. They abandoned the school which they had been conducting in the same building in which the appellees were conducting a school. They withheld the use of the words “Comptometer” and “Comp-tometry” from the name or title of the school they conducted. They neither make nor sell calculating machines of any make. The decree appealed from subjects them to the pains and penalties of an adjudged contempt, because by advertising signs they have announced that they teach the art of operating such machines. Apparently the distinction is made that, although they may teach the art of operating these machines, they must not refer to the art as the art of comptometry. This dissent is based upon the proposition that this distinction is unsound.
We are not unmindful that it has been ruled that a manufacturer of cameras may protect the sale of his make under the proprietary name of “kodac,” and that a pharmacist may protect the sale of his output in a special form designated by the proprietary word “tablet.” Beyond this, however, the right has not been held to extend.
The decree of the District Court should be reversed.